Citation Nr: 1503300	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  10-17 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative changes of the cervical spine. 

2.  Entitlement to a rating in excess of 10 percent for left cervical radiculopathy. 

3.  Entitlement to an increased rating for osteoarthritis of the left hip with bursitis, currently rated as 10 percent disabling prior to October 30, 2006 and 20 percent disabling thereafter.  

4.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the right hip with bursitis. 

5.  Entitlement to an increased rating for degenerative joint disease of the left shoulder, rated as 10 percent disabling prior to October 30, 2006 and 20 percent disabling thereafter.  

6.  Entitlement to a higher overall disability rating.  

7.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).

8.  Entitlement to service connection for sleep apnea. 

9.  Entitlement to a special home adaptation grant. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from with the Marine Corps from March 1970 to March 1972 with service in the Republic of Vietnam.  He also served on active duty with the Navy from January 1982 to June 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, a November 2007 rating decision from the RO in Atlanta, Georgia, and a January 2013 rating decision from the St. Petersburg, Florida, RO.  Jurisdiction over the claims file is currently held by the RO in St. Petersburg.   

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the Veteran's virtual claims file. 

In March 2007, the Veteran filed a claim for entitlement to service connection for a left leg disability (specifically claimed as pain and numbness down the left leg), to include as secondary to service-connected osteoarthritis of the left hip.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for sleep apnea and entitlement to a special home adaptation grant are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's degenerative changes of the cervical spine most nearly approximate pain and limitation of motion with flexion limited to 20 degrees and a combined range of motion of 100 degrees without ankylosis, incapacitating episodes requiring bed rest prescribed by a physician, or neurological impairment affecting an area other than the left shoulder.

2.  The Veteran's left cervical radiculopathy most nearly approximates moderate incomplete paralysis of the left (minor) musculocutaneous nerve.  

3.  For the period prior to October 30, 2006, the Veteran's left hip manifested limitation of motion with flexion to 95 degrees and abduction to 35 degrees without ankylosis, flail joint, or impairment of the femur.

4.  For the period beginning October 30, 2006, the Veteran's left hip manifested limitation of motion with flexion to 70 degrees and loss of abduction beyond 10 degrees without ankylosis, flail joint, or impairment of the femur.

5.  For the period prior to June 4, 2014, the Veteran's right hip manifested limitation of motion with flexion to 90 degrees and abduction to 35 degrees without ankylosis, flail joint, or impairment of the femur.

6.  For the period beginning June 4, 2014, the Veteran's right hip manifested limitation of motion with flexion to 80 degrees and loss of abduction beyond 10 degrees without ankylosis, flail joint, or impairment of the femur.

7.  For the period prior to October 30, 2006, the Veteran's degenerative joint disease of the left shoulder manifested painful noncompensable limitation of motion with flexion to 170 degrees and abduction to 110 degrees without ankylosis or impairment of the humerus, clavicle, or scapula.  

8.  For the period beginning October 30, 2006, the Veteran's degenerative joint disease of the left shoulder manifested painful noncompensable limitation of motion with flexion to 90 degrees, abduction to 90 degrees, and internal rotation to 50 degrees without ankylosis or impairment of the humerus, clavicle, or scapula.  

9.  VA has determined that the Veteran's service-connected disability evaluations combine to an overall 90 percent rating under the Combined Ratings Table.

10.  The Veteran's service connected disabilities in combination preclude him from performing gainful employment for which his education and occupational experience would otherwise qualify him.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative changes of the cervical spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  The criteria for a rating in excess of 10 percent for left cervical radiculopathy are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124, 4.124a, Diagnostic Codes 8517-8519, 8717.

3.  During the period prior to October 30, 2006, the criteria for a rating in excess of 10 percent for osteoarthritis of the left hip with bursitis are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-5255.

4.  During the period beginning October 30, 2006, the criteria for a rating in excess of 20 percent for osteoarthritis of the left hip with bursitis are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-5255.

5.  During the period prior to June 4, 2014, the criteria for a rating in excess of 10 percent for osteoarthritis of the right hip with bursitis are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-5255.

6.  During the period beginning June 4, 2014, the criteria for an increased rating of 20 percent, but not higher, for osteoarthritis of the right hip with bursitis are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-5255.

7.  During the period prior to October 30, 2006, the criteria for a rating in excess of 10 percent for degenerative joint disease of the left shoulder are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5200-5203.
8.  During the period beginning October 30, 2006, the criteria for a rating in excess of 20 percent for degenerative joint disease of the left shoulder are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5200-5203.

9.  The Veteran's overall disability rating is properly calculated using the Combined Ratings Table.  38 U.S.C.A. §§ 1155, 1157; 38 C.F.R. § 4.25. 

10.  The criteria for an award of a TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Cervical Spine

Service connection for degenerative changes of the cervical spine was granted in a May 2003 rating decision with an initial 10 percent evaluation assigned effective July 1, 2003.  The same rating decision also awarded service connection for cervical radiculopathy of the left shoulder with an initial noncompensable evaluation, also effective July 1, 2003.  The March 2005 rating decision on appeal granted an increased 20 percent evaluation for the cervical spine disability and an increased 10 percent evaluation for left shoulder radiculopathy, both effective December 6, 2004.  The 10 percent rating for radiculopathy was continued in a November 2007 rating decision, and the disability was recharacterized and rated separately from the Veteran's orthopedic condition of the left shoulder.  Thus, the Veteran is currently in receipt of a 20 percent rating for degenerative changes of the cervical spine and a 10 percent rating for left shoulder radiculopathy.  He contends that increased ratings are warranted as he experiences constant neck pain radiating to the left shoulder which limits his range of motion and daily activities. 

The Veteran's cervical spine disability is currently rated as 20 percent disabling under Diagnostic Code 5242 and the general rating formula for disease and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243.  The general rating formula provides a 20 percent disability rating for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Board finds that the Veteran's service-connected cervical spine disability does not most nearly approximate the criteria associated with a rating in excess of 20 percent under the general rating formula.  There is no medical or lay evidence of ankylosis during the claims period, and VA examinations performed in November 2003, February 2005, January 2013, and June 2014 establish that the Veteran has retained useful motion of his cervical spine.  He testified during the June 2014 hearing that he has difficulty moving his neck and VA and private examinations have consistently confirmed the presence of limited motion of the cervical spine.  However, it is clear that he has retained some motion of the cervical spine throughout the claims period and does not have ankylosis.  Range of motion of the cervical spine was most restricted at the February 2005 VA examination when flexion measured to 20 degrees with a combined range of motion to 100 degrees.  These findings are contemplated by the currently assigned 20 percent rating.  

VA is required to consider functional impairment when evaluating disabilities based on limitation of motion, but the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.   Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  There are no objective findings of ankylosis at any time during the claims period.  The Veteran has not reported that his cervical spine is fixed in any single position; he testified that he experiences decreased neck mobility, but has not made any complaints consistent with a finding of ankylosis.  

An increased 30 percent rating is also possible for forward flexion limited to 15 degrees or less, but the Veteran's cervical spine has never manifested restricted flexion of such severity even with consideration of all relevant functional factors.  
The Veteran has also complained of constant cervical pain with additional pain during range of motion testing.  He is certainly competent to report such symptoms and the Board finds that his statements and testimony are credible.  The Court of Appeals for Veterans Claims (Court) has held that while pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).  The Board has considered the Veteran's reports of painful motion, but notes that he has not demonstrated any additional loss of neck motion during repetitive testing at any of the VA examinations conducted during the claims period, despite complaints of pain during range of motion testing.  The reported ranges of motion in the cervical spine are contemplated by the currently assigned 20 percent evaluation under the general rating criteria and an increased rating is therefore not possible based on limitation of motion. 

The January 2013 and June 2014 VA examinations include diagnoses of cervical degenerative disc disease.  Degenerative disc disease is evaluated under the general formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran's service-connected disability therefore contemplates involvement of the cervical intervertebral discs and the criteria included in the formula for rating IVDS are for application.  

Under Diagnostic Code 5243, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The evidence does not establish, and the Veteran does not allege, that his cervical spine disability results in incapacitating episodes requiring bed rest prescribed by a physician.  The record contains records of private and VA treatment documenting the Veteran's complaints of cervical pain and treatment with medication, but there is no lay or medical evidence of incapacitating episodes.  Therefore, the Board cannot conclude that the Veteran's disability most nearly approximates the criteria associated with an increased 40 percent evaluation under Diagnostic Code 5243.  

The Board will now turn to the neurological impairment resulting from the service-connected cervical spine disability.  The general rating formula for rating diseases and injuries of the spine provides for a separate rating for any objective neurological abnormalities associated with a service-connected spine condition.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Veteran is in receipt of a separate 10 percent evaluation for left shoulder cervical radiculopathy.  This disability is rated under Diagnostic Code 8717 pertaining to neuralgia of the musculocutaneous nerve.  Under 38 C.F.R. § 4.124, neuralgia is characterized by dull and intermittent pain of typical distribution so as to identify the nerve, and is rated on the same scale as the affected nerve with a maximum evaluation equal to moderate incomplete paralysis.  Diagnostic Code 8517 addresses paralysis of the musculocutaneous nerve and provides for a noncompensable evaluation for mild incomplete paralysis of the minor extremity, a 10 percent evaluation for moderate incomplete paralysis of the minor extremity, and a 20 percent evaluation for severe incomplete paralysis.  A maximum 20 percent rating is also appropriate for complete paralysis of the minor nerve with weakness, but not loss of flexion of the elbow and supination of the forearm.  38 C.F.R. § 4.124, Diagnostic Code 8517.  The Board notes that identical ratings are contemplated under the diagnostic codes pertaining to the circumflex and long thoracic nerves for incomplete and complete paralysis of the minor extremity.  38 C.F.R. § 4.124, Diagnostic Code 8518, 8519.
	
After review of the evidence the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left cervical radiculopathy.  During a November 2004 private examination at Lakeside Family Practice, the Veteran complained of radiculopathy that was characterized as intermittent.  In March 2007, he reported experiencing radiating stiffness from his neck (rather than pain or numbness).  A July 2007 cervical MRI confirmed the presence of mild to moderate neural forminal narrowing and the January 2013 and June 2014 VA examinations were negative for any objective evidence of cervical radiculopathy.  In fact, there is no medical evidence of radiculopathy dated after an October 2007 VA contract examination.  The Veteran also did not testify during the June 2014 hearing regarding any specific left upper extremity neurological symptoms.  The Board therefore finds that the Veteran's intermittent radiating stiffness of the left shoulder is contemplated by a 10 percent evaluation under Diagnostic Code 8517 as it most nearly approximates moderate incomplete paralysis of the minor musculocutaneous nerve.  An increased rating is also not warranted under the other potentially applicable diagnostic codes pertaining to the other nerves of the arm.  

The Board has considered whether there is any other schedular basis for granting a higher rating for the Veteran's cervical spine disability, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an increased schedular rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Bilateral Hips

Service connection for osteoarthritis of the right and left hips with bursitis was granted in a May 2003 rating decision with separate 10 percent evaluations assigned effective July 1, 2003.  The March 2005 rating decision on appeal continued the 10 percent evaluations for both hips.  An increased 20 percent evaluation was assigned for the left hip in a November 2007 rating decision effective October 30, 2006.  Thus, the Veteran's left hip is rated as 10 percent disabling prior to October 20, 2006 and 20 percent thereafter.  The right hip is rated as 10 percent disabling throughout the claims period.

As a preliminary matter, the Board notes that the Veteran has never manifested ankylosis of either hip and X-rays taken throughout the claims period have not demonstrated a flail joint or impairment of the femur (to include fractures or malunion).  The January 2013 and June 2014 VA examiners specifically found that these conditions were not present, and the Board finds that Diagnostic Codes 5250, 5254, and 5255 are not for application in this case.  Instead, the Board must determine whether increased ratings are warranted for the Veteran's hip disabilities under Diagnostic Codes 5251-5253 pertaining to limitation of motion and impairment of the thigh.  

Normal ranges of motion of the hip are for hip flexion from 0 degrees to 125 degrees and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of motion of the hip or thigh may be rated under Diagnostic Code 5250 (ankylosis of the hip), Diagnostic Code 5251 (limitation of extension), 5252 (limitation of flexion), or Diagnostic Code 5253 (impairment of the thigh). 

Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  Id.

Under Diagnostic Code 5253, impairment of the thigh may be rated based on limitation of abduction, limitation of adduction, or limitation of rotation.  A 10 percent rating will be assigned for limitation of rotation where the individual cannot toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the individual cannot cross the legs.  A 20 percent rating will be assigned for limitation of abduction where there is motion lost beyond 10 degrees.  Id.

Turning first to the left hip, a rating in excess of 10 percent is not warranted during the period prior to October 30, 2006.  Flexion of the left thigh clearly did not most nearly approximate 30 degrees during this period; in fact, it was most restricted during November 2003 and February 2005 VA examinations when it measured to 95 degrees.  Similarly, there is no indication that the Veteran manifested abduction lost beyond 10 degrees.  Abduction of the left thigh in February 2005 was to 35 degrees and abduction was even greater at the November 2003 VA examination and an October 2003 private examination.  Therefore, a rating in excess of 10 percent is not warranted for the left hip osteoarthritis prior to October 30, 2006.  

Regarding the period beginning October 30, 2006, the current 20 percent rating is the maximum evaluation under Diagnostic Code 5253.  An increased evaluation is only possible under Diagnostic 5252 if flexion is limited to 20 degrees or less.  The Veteran's left hip has manifested flexion far beyond 20 degrees; during the most recent VA examination in June 2014, flexion was measured to 70 degrees with pain beginning at the endpoint.  There was no further loss of motion following repetitive testing.  Similar findings were made upon VA examinations in May 2007 and January 2013.  It is therefore clear that the Veteran's left hip does not most nearly approximate the criteria associated with a rating in excess of 20 percent during the period beginning October 30, 2006. 

The Board will now address the appropriate rating for the Veteran's right hip and finds that an increased 20 percent evaluation is warranted from June 4, 2014.  Upon VA examination in June 2014, the Veteran manifested right hip abduction with motion lost beyond 10 degrees after repetitive testing.  A 20 percent rating is therefore appropriate under Diagnostic Code 5253 with consideration of all relevant functional factors from June 4, 2014.  A rating in excess of 20 percent is clearly not appropriate as the Veteran has not manifested right hip flexion that most nearly approximates 20 degrees.  


Regarding the period prior to June 4, 2014, flexion of the right hip was most limited at the May 2007 VA examination when it was measured to 90 degrees and abduction was most limited in February 2005 when it was restricted to 35 degrees.  Both VA examiners reported range of measurements with consideration of the Veteran's reports of pain and there was no additional loss of motion with repetitive testing.  Thus, even with consideration of functional factors, a rating in excess of 10 percent is not warranted for the service-connected right hip condition prior to June 4, 2014.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims for increased ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Left Shoulder

Service connection for radiculopathy of the left shoulder was awarded in a May 2003 rating decision with an initial noncompensable evaluation assigned effective July 1, 2003.  In the March 2005 rating decision on appeal, the Veteran's disability was recharacterized as radiculopathy of the left shoulder with degenerative arthritis and an increased 10 percent rating was awarded effective December 6, 2004.  The orthopedic and neurological impairment of the left shoulder was split into separate ratings in a November 2007 rating decision; the degenerative joint disease was assigned an increased 20 percent rating effective October 30, 2006.  The Veteran's left shoulder arthritis is therefore rated as 10 percent disabling prior to October 30, 2006 and 20 percent disabling thereafter.  

For the period prior to October 30, 2006, the Veteran's left shoulder disability was rated as 10 percent disabling under Diagnostic Code 5010 for arthritis due to trauma.  This diagnostic code provides for rating the disability as degenerative arthritis based on limitation of motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5201 pertains to limitation of motion of the arm.  When motion of the arm is limited at the shoulder level, it is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Diagnostic Code 5201 provides for a minimum rating of 20 percent.  The left shoulder condition's 10 percent evaluation assigned prior to October 30, 2006 was awarded under Diagnostic Code 5003 for degenerative arthritis.  Under this diagnostic code, when there is noncompensable limitation of motion of the specific joint involved, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Prior to October 30, 2006, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left shoulder arthritis.  Range of motion was most limited during a November 2003 private examination when flexion was measured to 170 degrees and abduction was limited to 110 degrees.  The Veteran is right hand dominant, and an increased 20 percent evaluation under Diagnostic Code 5201 requires limitation of motion of the arm at the shoulder level, i.e. flexion limited to 90 degrees or abduction limited to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  Although the November 2003 private examiner did not specifically address at what point the Veteran experienced pain during range of motion testing, it is clear that he manifested motion of the left shoulder well above the shoulder level.  Therefore, even with functional factors, it is clear that the left shoulder disability does not most nearly approximate motion limited to shoulder level during this period and manifests noncompensable limitation of motion.  Diagnostic Code 5003 provides for a 10 percent rating for each major joint manifested by painful and limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As the Veteran's left shoulder arthritis does not most nearly approximate a compensable rating based on range of motion prior to October 30, 2006, his disability is appropriately rated as 10 percent during this period.

Turning to the period beginning October 30, 2006, the Veteran's left shoulder condition is currently rated as 20 percent disabling.  A maximum 30 percent evaluation is possible for the minor (left) shoulder under Diagnostic Code 5201 if the disability most nearly approximates arm motion limited to 25 degrees from the side.  The Veteran's shoulder motion was most limited at an October 2007 VA contract examination when flexion and abduction were both measured to 90 degrees.  Internal rotation was to 50 degrees and the Veteran complained of mild pain with range of motion testing.  These findings are contemplated by the currently assigned 20 percent rating, assigned for arm motion limited to the shoulder level.  With respect to functional factors, the Board notes that the January 2013 and June 2014 VA examiners noted the point at which the Veteran began to experience pain during range of motion testing.  The VA examiners also observed left shoulder motion that was slightly better than that recorded in October 2007 and there was no additional loss of motion following repetitive testing.  Furthermore, the Veteran testified in June 2013 that he was able to move his arms to the shoulder level.  The medical and lay evidence therefore establishes that the Veteran's left shoulder arthritis manifested limited motion to the shoulder level during the period beginning October 30, 2006 and a rating in excess of 20 percent is not warranted under the criteria for evaluating limitation of motion.  

The Board has also considered whether an increased rating is warranted under the other criteria for rating the arm and the shoulder, but finds that such criteria are inapplicable.  The evidence of record is wholly negative for findings of shoulder ankylosis and the there is no indication that the Veteran experiences impairment of the humerus, clavicle or scapula.  Therefore, Diagnostic Codes 5200, 5202, and 5203 are not for application in this case.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against an increased rating at any time during the claims period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Overall Disability Rating

The Veteran is currently in receipt of a combined disability rating of 90 percent from March 11, 2010.  In accordance with the applicable VA regulations, his service-connected disabilities are evaluated according to the Rating Schedule and the evaluations are then combined under the Combined Ratings Table set forth at 38 C.F.R. § 4.25.  See 38 U.S.C.A. §§ 1155 and 1157 (West 2002).  The law directs the Secretary to provide for ratings based on the combination of evaluations for veterans suffering from multiple service-connected disabilities.  See 38 U.S.C.A. § 1157.  The Secretary has prescribed a table for combined ratings in 38 C.F.R. § 4.25.  Combined ratings result from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  Id. 

The Veteran contends that the use of the Combined Ratings Table is unfair to veterans and results in a lower overall disability rating than would be calculated by simply adding together the ratings of all his service-connected disabilities.  As noted above, VA is directed by law to provide for evaluations based on the combination of ratings for multiple service-connected disabilities by use of the Combined Ratings Table at 38 C.F.R. § 4.25.  The Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, and is without authority to revise them.  38 C.F.R. § 19.5.  Therefore, the Board does not have any authority to calculate the Veteran's overall disability rating utilizing any method other than the Combined Ratings Table and 38 C.F.R. § 4.25.  

As a final matter, the Board notes that the Veteran has not objected to the specific calculations used by VA in determining his overall disability rating based on the Combined Ratings Table.  Rather, his disagreement in this case is limited to the general use of the Combined Ratings Table.  In any event, the Veteran's overall disability rating will be recalculated by the AOJ based on the award of a higher evaluation for right hip osteoarthritis granted in this condition.  His overall rating may also change if VA determines that service connection is warranted for the pending claim for sleep apnea.  At this time, however, the Board finds that the claim for a higher overall rating on a basis other than use of the Combined Rating Table has no legal merit and is denied.  


Other Rating Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's cervical spine, bilateral hip, and left shoulder disabilities are manifested by symptoms such as painful, limited motion and radiating stiffness to the left shoulder.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disabilities.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  As the Veteran's conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.




TDIU

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran testified in June 2013 that he was unable to work due to his service-connected disabilities.  A claim for entitlement to TDIU was denied in a June 2014 rating decision, but the Veteran and his representative have continued to contend that his service-connected disabilities have rendered him unable to work.  The Board therefore finds that a claim for TDIU has been raised by the record in accordance with the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The claim for TDIU is part of the current appeal for an increased rating before the Board and, as it is being granted, the Veteran is not prejudiced by the lack of initial adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).

The Board finds that the Veteran is unemployable due to the combined effect of his service-connected disabilities.  In a June 2013 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran reported that he last worked in May 2012 performing office work for Putnam County.  Statements made while receiving psychiatric treatment at the Daytona VA Outpatient Clinic (OPC) clarify that he worked as a veteran's service counselor and retired in 2012.  The Veteran has consistently reported that he was forced to stop working due to pain associated with his service-connected disabilities.  

The Board finds that TDIU is warranted in this case.  The Veteran is currently in receipt of a combined disability rating of 90 percent and his adjustment disorder with anxiety is rated as 50 percent disabling.  He therefore meets the schedular criteria for an award of TDIU under 38 C.F.R. § 4.16 (a).  Additionally, while the June 2014 VA examiner found that several of the Veteran's service-connected disabilities (including his cervical spine, hip, and shoulder conditions) did not preclude light duty or sedentary employment, the VA examiner did not consider whether the Veteran's disabilities in combination prohibited such work.  The number and severity of the Veteran's service-connected conditions indicates that they cause severe functional impairment.  The Veteran testified competently and credibly regarding the effect of his disabilities and has consistently reported that he is unable to work due to the combined effect of his service-connected conditions.  The Board will resolve any doubt in his favor and find that the Veteran is unemployable due to service-connected disabilities and entitlement to TDIU is granted. 


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in December 2004 and September 2007 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the September 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to whether there is any deficiency in the notice or assistance given the claim for entitlement to TDIU, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claims for increased ratings throughout the claims period, most recently in January 2013 and June 2014.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 20 percent for degenerative changes of the cervical spine is denied. 

Entitlement to a rating in excess of 10 percent for left cervical radiculopathy is denied.

Entitlement to a rating in excess of 10 percent for osteoarthritis of the left hip with bursitis prior to October 30, 2006 is denied. 

Entitlement to a rating in excess of 20 percent for osteoarthritis of the left hip with bursitis beginning October 30, 2006 is denied. 

Entitlement to a rating in excess of 10 percent for osteoarthritis of the right hip with bursitis prior to June 4, 2014 is denied. 

Entitlement to a rating of 20 percent, but not higher, for osteoarthritis of the right hip with bursitis beginning June 4, 2014 is granted.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left shoulder prior to October 30, 2006 is denied.

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left shoulder beginning October 30, 2006 is denied.

Entitlement to a higher overall disability rating is denied.

Entitlement to TDIU is granted.


REMAND

In October 2013, the Veteran was mailed a statement of the case (SOC) addressing the claims for entitlement to service connection for sleep apnea and entitlement to a special home adaptation grant.  He submitted a timely substantive appeal perfecting the appeals and requesting to appear at a hearing before the Board at a local VA office.  The Veteran is entitled to a hearing and the claims must be remanded to allow for the scheduling of a hearing at a local VA office.  See 38 C.F.R. § 20.700(a) (2014) (A hearing on appeal will be granted if the appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

Schedule a hearing before a Veterans Law Judge of the Board at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2014).  The Veteran must receive notice of the hearing at his current address of record. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


